Per Curiam:
The mere refusal to fulfil an agreement to purchase land for another is nothing more than the violation of a parol agreement, and equity will not decree the purchaser to he a trustee. This case however goes further. The land was owned by Mawhinney. It was about to be sold. He applied to the plaintiff in error for counsel and assistance, who advised him to let the sale go on and he would buy the property for him. Mawhinney relied npon this promise and did not hid himself or get any third person to bid for him, but permitted the plaintiff in error to buy it under the arrangement. In now repudiating the agreement after he acquired the land for a nominal sum, he must he held to he a trustee ex maleficio for the former owner. McCaskey v. Graff, 23 Pa. 321, 62 Am. Dec. 336; Boynton v. Housler, 73 Pa. 453.
Judgment affirmed.